FILED
                             NOT FOR PUBLICATION                             JUL 07 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OMAR ANTONIO FUNES, AKA Omar                     No. 13-72477
Hernandez Escalera,
                                                 Agency No. A094-449-640
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Omar Antonio Funes, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      Funes does not contend that he suffered past persecution, but claims a fear of

future persecution and torture.

      Substantial evidence supports the agency’s determination that Funes did not

establish a well-founded fear of persecution on account of a protected ground. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of persecution

was “too speculative”).

      Because Funes failed to meet the lower standard of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Funes failed to establish it is more likely than not he would be tortured at

the instigation of or with the acquiescence of the government if returned to El

Salvador. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72477